Citation Nr: 1731438	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 2003 rating decision that granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned an effective date of June 15, 1999.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board denied the appeal in June 2014.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Vacatur and Remand.  In an April 2015 Order, the Court granted the motion and remanded the case to the Board.  The Board again denied the appeal in December 2015, and the Veteran again appealed to the Court.  In February 2017, the parties submitted another Joint Motion for Remand.  In a February 2017 Order, the Court granted the motion and remanded the case to the Board.  


FINDING OF FACT

The July 2003 rating decision contained CUE in assigning an effective date of January 15, 1999, for service connection for PTSD rather than the February 11, 1981, date of the Veteran's original claim for delayed stress


CONCLUSION OF LAW

The July 2003 rating decision is revised on the basis of CUE so that an effective date for service connection for PTSD of February 11, 1981, is granted.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the time of the July 2003 rating decision in question, the regulation relating to later received evidence in the form of a supplemental report from a service department as new and material evidence was found at 38 C.F.R. § 3.156(c) (2003).  The regulation provided as follows:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department must be supported adequately by medical evidence.

The applicable regulation for an effective date established through the receipt of later received service department records was found at 38 C.F.R. § 3.400(q)(2) (2003).  The regulation provided that the effective date was to agree with evaluation (as the service department records were considered lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later, subject to rules on original claims filed within 1 year after separation from service.

As the Board noted in its December 2015 decision, the Veteran and his attorney contend that the July 2003 rating decision assigning an effective date of June 15, 1999, for the grant of service connection for PTSD contained clear and unmistakable error; specifically, that the RO failed to comply with 38 C.F.R. § 3.156(c) in the 2003 decision, which would have entitled the Veteran to an effective date of February 11, 1981, the date of receipt of his original claim of entitlement to service connection for "delayed stress."  

The Board considered these contentions, and stated the following: 

The Board finds the Veteran's attorney correctly notes that historical reports by the Veteran's battalion for 1969 and 1970 were first associated with the Veteran's claims file in October 2001 after the RO sent a request to the Center for Unit Records and Research (CURR) for information relating the Veteran's claimed stressors.  The Board concedes that those unit records could be considered a supplemental report from a service department since the records had not previously been provided and the Veteran had provided sufficient information with his original claim that they could have been obtained.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  Therefore, the RO should have reconsidered the Veteran's claim for entitlement to service connection for PTSD based on all the evidence of record, rather than treating it as a reopened claim.  Id.

Nevertheless, the Board still finds that even if the RO had reconsidered the Veteran's claim and could have potentially assigned an effective date as early as the date of the Veteran's original claim for service connection for PTSD, it cannot be shown with any certainty that an earlier effective date would have actually been assigned. 

The Board found that "the evidence does not show that the Veteran was diagnosed with PTSD until his August 1999 VA examination," and, "that even had the RO properly applied 38 C.F.R. § 3.156(c), it is not undebatable that the RO should have assigned an effective date earlier than June 15, 1999."  In doing so, the Board considered and discussed evidence existing at the time of the July 2003 rating decision and how it did not warrant a finding of CUE in that decision.  Such evidence included a letter dated in November 1981 from a private physician, K.R.C.; VA mental health clinic records from November 1990; a January 2000 letter from K R.C.; and an August 1999 VA psychiatric examination.  

The Board thus explained its decision as follows:

... As the sparse evidence of record does not indicate any kind of psychiatric diagnosis, it is not undebatable that the Veteran had PTSD, or other psychiatric disorder, prior to August 1999.  Reasonable minds clearly could differ on whether a psychiatric disability existed prior to August 1999.  The Board emphasizes that the effective date of entitlement to disability compensation in a reopened claim based newly obtained service department records is the date of claim or the date entitlement arose, whichever is later; and must be supported adequately by medical evidence.  38 C.F.R. §§ 3.156(c), 3.400(r) (2003).

If it is not clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision)... 

In their February 2017 Joint Motion, the parties stated that, "[i]n rendering its decision, the Board overlooked and mischaracterized evidence."  Specifically, "the Board's decision did not address a May 2003 VA examination report, which was of record at the time the Regional Office issued the July 2003 rating decision assigning the current effective date," where the examiner diagnosed [the Veteran] with PTSD attributable to his military service in Vietnam."  The parties stated that, "[i]mportantly, the examiner also noted with regard to his PTSD symptoms that '[s]ymptoms have been chronic and persistent, with no apparent periods of complete remission'" and "'were severe throughout the 1970's and 1980's while he was still drinking, and although there has been some slight improvement since he quit drinking, his symptoms still fall in the moderate to severe range'" (emphasis added by parties).

The parties further stated the following:

In addition, a January 2000 private medical opinion of Dr. Case stated that [the Veteran] was seen by him extensively in the 1980's and 1990's. (R. at 2023).  The opinion stated that [the Veteran] was "disabled primarily because of alcoholism and post traumatic stress syndrome secondary to severe psychologic trauma suffered in Viet Nam.  This was never dealt with although he made repeated efforts to be treated by the VA.  He was never treated well or involved in any program that helped his post traumatic stress syndrome". Id.  The Board conceded that the opinion notes that the Veteran had a diagnosis of PTSD, but discounted the probative value of the opinion by finding that it "acknowledges that there is no evidence to substantiate [the diagnosis]" and that the opinion "itself indicates that no [mental health] evaluation was performed and that no like evidence exists". (BVA dec. at 7).  The January 2000 opinion, however, stated only that [the Veteran] was "never treated well or involved in any program that helped his post traumatic stress disorder" (R. at 2023).  It did not say that a mental health evaluation was not performed or that there was no evidence to substantiate the PTSD diagnosis going back to the 1980's and 1990's. (R. at 2023).  Thus, the Board failed to adequately explain why it discounted the probative value of Dr. Case's 2000 opinion.  

From a review of the May 2003 VA examiner's assessment, the notation that the Veteran's symptoms had been chronic and persistent, including throughout the 1970's and 1980's, is clearly based on the Veteran's own reported history.  It does not seem clear that the RO in July 2003 would undebatably have found the examiner's assessment regarding the Veteran's current, objectively examined symptomatology to be equally probative as an assessment based on the Veteran's reported symptoms from decades prior.  Nor is it clear that the RO would not have found contemporaneous evidence more probative regarding whether PTSD manifested prior to 1999 than the later, 2003 notation of the VA examiner.  

Regarding the January 2000 medical opinion, the parties cited and discussed only one reason for why Board found that the RO could have considered the report and might nonetheless have not found that entitlement to service connection for PTSD arose until 1999.  Notably, the Board also pointed out that "there is no indication that K.R.C., M.D., has a specialty in mental health.  Rather, K.R.C., M.D. notes the Veteran had headaches and hypertension, suggesting he treated the Veteran for general health conditions."  The Board noted that there was no "description of the type of mental health examination performed or what methodology was used in rendering the alleged diagnosis."  The Board further noted the lack of any citation or reference to any assessment by a mental health expert or other such evidence that a physician without mental health expertise might rely on in making any such assessment.  

Moreover, the parties appear to suggest that the Board was, or should be, reweighing the evidence considered in the July 2003 rating decision, determining that "the Board failed to adequately explain why it discounted the probative value of Dr. Case's 2000 opinion."  However, the Board was not addressing the Veteran's earlier effective date on the merits in the first instance, and not "discount[ing] the probative value of Dr. Case's 2000 opinion"; it was simply explaining how that opinion could have been considered in assigning a June 15, 1999, effective date, such that reasonable minds could differ as to whether the result would have been manifestly different but for error made by the RO in not applying 38 C.F.R. § 3.156(c).  

As the Board noted in its December 2015 decision, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

A clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  It is not a mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

In its December 2015 decision, the Board found that "[r]easonable minds clearly could differ on whether a psychiatric disability existed prior to August 1999," such that the result would not undebatably have been manifestly different but for the error by the RO.  The Board was not finding that, had 38 C.F.R. § 3.156(c) been properly applied and the evidence properly weighed, in the Board's judgment, that the effective date of service connection for PTSD would not have been earlier than June 15, 1999; that was not the question before it.

However, the substance of the April 2015 and February 2017 Joint Motions suggest that the Board essentially weigh the evidence of record at the time of the July 2003 rating decision on the merits to determine whether the decision contains CUE (the April 2015 Joint Motion explicitly suggests that if a "facially favorable medical opinion... would have been sufficient to entitle [the Veteran] to an earlier effective date," it would "therefore [have been sufficient to support] a finding of CUE").  They in effect express disagreement with the Board's ultimate determination that the July 2003 rating decision does not contain CUE such that it compels that the February 11, 1981, date of the Veteran's original claim for "delayed stress" must be the effective date of service connection for PTSD in this case.

Therefore, the Board finds further consideration of the issue of CUE is not warranted.  Rather, the Board will comply with the only result the parties to the Joint Motion are willing to permit: that the July 2003 rating decision contained CUE in assigning an effective date of January 15, 1999, rather than the February 11, 1981, date of the Veteran's original claim for delayed stress.  Accordingly, the July 2003 rating decision must be revised so that an effective date for service connection for PTSD of February 11, 1981, is granted.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2016).


ORDER

The July 2003 rating decision is revised on the basis of CUE so that an effective date for service connection for PTSD of February 11, 1981, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


